Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-9, 11-12, 14-15, 17-18, 20-21, 24-27, 36-37, 39, and 60 are currently pending and presented on the merits. 
	Claims 3, 14-15, 21, and 39 are withdrawn from further consideration by Examiner under 37 CFR 1.142(b) as being drawn to non-elected consideration.
	Claims 10, 13, 16, 19, 22-23, 28-35, 38, 40-59, and 62-71 are cancelled.  
Election/Restriction
	The response filed on 03/25/2022 to the restriction and species election requirement of 01/26/2022 has been received.
	Applicant has elected without Traverse:
	Group I – Claims 1-9, 11-12, 14-15, 17-18, 20-21, 24-27, 36-37, 39, and 60, drawn to compositions of nanoparticles.
	Species – A heterologous, C-terminal, and non-cleavable tag segment;
A positively charged binding segment
A cargo molecule that is a therapeutic polypeptide; and
A cell-targeting segment comprising heregulin or a variant thereof. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-12, 17-18, 20, 26-27, 36, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medina-Kauwe (US 9850293 B2).
With regard to claim 1, Medina-Kauwe et al teaches a composition comprising nanoparticles [114]. Medina-Kauwe et al further teaches a carrier protein [121]. Medina-Kauwe et al further teaches a penton base segment [060]. Medina-Kauwe et al further teaches a receptor binding domain [060]. Medina-Kauwe et al further teaches a polypeptide cargo as a drug delivery molecule comprising a polypeptide molecule adapted to target and/or penetrate a type of cell [120]. Medina-Kauwe et al further teaches a sulfonated corrole molecule bound to the polypeptide sequence [080]. Medina-Kauwe et al further teaches a nucleic acid molecule bound to the polypeptide sequence via electrostatic interactions [004]. 
With regard to claim 2, Medina-Kauwe et al further teaches the tag segment is heterologous due to “Unit A” is a unique cell-penetrating protein and “Unit B” is a small nucleic acid [093]. 
With regard to claim 4, Medina-Kauwe et al further teaches penton base protein modified by a carboxy (C)-terminal decalysine [138].
With regard to claim 5, Medina-Kauwe et al further teaches the tag segment is cleavable by DNA-Dox binds HerPBK10 by noncovalent charge interaction (anionic DNA phosphates electrophilically bind cationic polylysine), As the gel does not retain free Dox, loss of Dox fluorescence over time would indicate that the conjugate released [Fig. 2 and 144]. 
With regard to claim 6, Medina-Kauwe et al further teaches the interaction is formed by the electrophilic binding of the negatively charged DNA phosphate backbone to the positively charged polylysine tail of HerPBK10 [140]. 
With regard to claim 7, Medina-Kauwe et al further teaches a nucleic acid  SEQ ID NO:6 10 amino acids in length [090, SEQ ID NO:6].
With regard to claims 8-9, Medina-Kauwe et al further teaches the binding segment includes ten lysine residues, whose positive charge facilitates the transport of negatively charged molecules, such as nucleic acids, by electrophilic interaction [139].
With regard to claims 11-12, Medina-Kauwe et al further teaches the endosomolytic domain is Glu-Gly-Asp motif with a negative charge [060]. 
With regard to claim 17, Medina-Kauwe et al further teaches the tag segment is positively charged [082].
With regard to claim 18, Medina-Kauwe et al further teaches polylysine motif [082].
With regard to claim 20, Medina-Kauwe et al further teaches a therapeutic polypeptide [Abstract].
With regard to claim 26, Medina-Kauwe et al further teaches a molar ratio of the carrier to cargo is approximately 8 [094]. 
With regard to claim 27, Medina-Kauwe et al further teaches the carrier polypeptide further comprising a cell-targeting segment [028].
With regard to claim 36, Medina-Kauwe et al further teaches a cell targeting segment comprising heregulin [043].
With regard to claim 60, Medina-Kauwe et al further teaches a pharmaceutical composition comprising a pharmaceutically acceptable excipient [098]. 

Claims 1-2, 4-6, 8-9, 17-18, 27, 36-37, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medina-Kauwe (WO 2009009441-A2).
With regard to claim 1, Medina-Kauwe et al teaches a composition comprising a carrier polypeptide comprising a penton base segment [Line 28, pg. 19]. Medina-Kauwe et al further teaches a binding segment [Line 2, pg. 15]. Medina-Kauwe et al further teaches a polypeptide cargo comprising a tag segment [Line 22, pg. 21]. Medina-Kauwe et al further teaches the electrophilic binding between tag segment and carrier polypeptide [Line 15, pg. 20].
With regard to claim 2, Medina-Kauwe et al further teaches the tag segment is heterologous to the rest of the polypeptide cargo [Line 14, pg. 20].
With regard to claim 4, Medina-Kauwe et al further teaches the tag segment is at the N-terminus of the polypeptide cargo [Line25, pg. 28].
With regard to claim 5, Medina-Kauwe et al further teaches the tag segment is cleavage [Figure 3].
With regard to claim 6, Medina-Kauwe et al further teaches the tag segment is internal to the polypeptide cargo [Line14, pg. 20]. 
With regard to claim 8, Medina-Kauwe et al further teaches the binding segment is positively charged [Figure 3, Line 6, pg. 20].
With regard to claim 9, Medina-Kauwe et al further teaches the binding segment comprises poly-lysine [Line 16, pg. 6]. 
With regard to claim 17, Medina-Kauwe et al further teaches the tag segment is positively charged [Line 5, pg. 20].
With regard to claim 18, Medina-Kauwe et al further teaches the tag segment is poly-lysine [Line 5, pg. 20].
With regard to claim 27, Medina-Kauwe et al further teaches the carrier polypeptide comprises a cell-targeting segment [Line 23, pg. 23]. 
With regard to claim 36, Medina-Kauwe et al further teaches cell targeting segment comprising of heregulin [Line 1, pg. 20].
With regard to claim 37, Medina-Kauwe et al further teaches SEQ ID NO: 571. A comparison of instant claim SEQ ID NO: 1 and SEQ ID NO:571 of Medina-Kauwe et al is shown below.
Instant claim SEQ ID NO:1 and Medina-Kauwe et al SEQ ID NO:571.

    PNG
    media_image1.png
    678
    569
    media_image1.png
    Greyscale

 
With regard to claim 60, Medina-Kauwe et al further teaches the composition comprising a pharmaceutically acceptable excipient [Line 25, pg. 15].

Claims 1-2, 4-6, 8-9, 27, 36, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medina-Kauwe (US 20100331273 A1).

With regard to claim 1, Medina-Kauwe teaches a recombinant fusion protein comprising a penton base and binding segment. Medina-Kauwe further teaches the tag segment binds to the binding segment through electrostatic interaction [0011]. 
With regard to claim 2, Medina-Kauwe further teaches the tag segment is heterologous to the rest of the polypeptide cargo [0012]. 
With regard to claim 4, Medina-Kauwe further teaches the tag segment is at the C-terminus of the polypeptide cargo [0071]. 
With regard to claim 5, Medina-Kauwe further teaches the tag segment is cleavable [0075]. 
With regard to claim 6, Medina-Kauwe further teaches the tag segment is internal to the polypeptide cargo [0073].
With regard to claim 8, Medina-Kauwe further teaches the binding segment is positively charged [0010].
With regard to claims 9 and 17-18, Medina-Kauwe further teaches the binding segment comprises poly-lysine [0073]. 
With regard to claim 27, Medina-Kauwe further teaches the carrier polypeptide further comprises a cell-targeting segment [0071]. 
With regard to claim 36, Medina-Kauwe further teaches the cell targeting segment comprises heregulin or a variant thereof [0071]. 
With regard to claim 60, Medina-Kauwe further teaches the composition comprising a pharmaceutically acceptable excipient [0057]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-6, 8-9, 17-18, 24-25, 27, 36-37, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe (WO 2009009441-A2) as applied to claims 1-2, 4-6, 8-9, 17-18, 27, 36-37, and 60 above, and further in view of Lovell et al (AU 2016248454 A1).
	Medina-Kauwe et al does not specifically teach the polypeptide cargo is less than 50 kDa. However, these deficiencies are made up in the teachings of Lovell et al (AU 2016248454 A1).
With regard to claims 24-25, Lovell et al teaches a nanoparticle nanostructure with polypeptide cargo that is 4 to 500 kDa in size [0082].
One of ordinary skill in the art would have been motivated, before the effective filing date, to make a composition according to Medina-Kauwe et al and to include a polypeptide cargo between 4-500 kDa in size using the teachings of Lovell et al. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9, 20, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9 of U.S. Patent No. 10793853 ('853). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is directed to an invention not patentably distinct from claim 1 of patent ‘853. Specifically, a composition comprising a carrier polypeptide comprising a penton base segment and a polypeptide cargo comprising a tag segment that binds to the binding segment of the carrier polypeptide through electrostatic interactions. 
Claims 8 and 9 are directed to an invention not patentably distinct from claim 9 of patent ‘853. Specifically, the binding segment is positively charged comprising poly-lysine.
Claim 20 is directed to an invention not patentably distinct from claim 2 of patent ‘853.
Specifically, polypeptide cargo comprises a therapeutic polypeptide. 
	Claim 27 is directed to an invention not patentably distinct from claim 1 of patent ‘853. Specifically, the carrier polypeptide comprises a cell-targeting segment. 

Claims 1-2, 20, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7 of U.S. Patent No. US 10709801 B2 ('801). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1-2, Medina-Kauwe teaches claim 1 of ‘801 a composition comprising nanoparticles, a carrier polypeptide comprising a penton base and a binding segment. Medina-Kauwe further teaches in claim 3 of patent ‘801 a polypeptide cargo that binds to the carrier polypeptide. Medina-Kauwe further teaches in Example 2 of ‘801 the interaction between the cargo polypeptide and carrier polypeptide is non-covalent [024]. 
With regard to claim 20, Medina-Kauwe further teaches in claim 7 of patent ‘801 the polypeptide cargo being therapeutic by reducing the size of the cancer in a subject. 
With regard to claim 27, Medina-Kauwe further teaches in claim 1 of patent ‘801, a cell-targeting segment.

Claims 1-2, 8-9, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9, and 11 of U.S. Patent No. US 20100331273 A1 ('273). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1-2, Medina-Kauwe teaches claim 8 of patent ‘273 a complex comprising a polypeptide with a cargo bound by electrostatic interactions. Medina-Kauwe further teaches claim 9 with a binding segment. Medina-Kauwe further teaches the protein comprises a penton base segment.   
With regard to claims 8-9, Medina-Kauwe further teaches claim 11 of patent ‘273 protein comprises a decalysine segment. 
With regard to claim 27, Medina-Kauwe further teaches claim 9 of patent ‘273 polypeptide further comprises a cell-targeting segment. 

Claims 1-2, 4, 8-9, 17-18, 20, 27, and 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9-10, 14-17, and 20 of U.S. Patent No. US 10391180 ('180). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1, Medina-Kauwe teaches claim 1 of patent ‘180 a drug delivery molecule. Medina-Kauwe further teaches claim 14 of patent ‘180 polypeptide comprises a penton base. Medina-Kauwe further teaches claim 15 of patent ‘180 polypeptide comprises a binding domain. Medina-Kauwe further teaches claim 10 of patent ‘180 polypeptide comprises a targeting ligand, an endosomyltic domain, and a polylysine motif. 
With regard to claim 2, Medina-Kauwe further teaches claim 10 of patent ‘180 polypeptide comprises a targeting ligand, an endosomyltic domain, and a polylysine motif.
With regard to claim 4, Medina-Kauwe further teaches claim 20 of patent ‘180 polypeptide comprise HerPBK10. 
With regard to claims 8-9, Medina-Kauwe further teaches claims 16-17 of patent ‘180 polypeptide comprises polylysine.
With regard to claims 17-18, Medina-Kauwe further teaches claim 16-17 of patent ‘180 polypeptide comprising polylysine. 
With regard to claim 20, Medina-Kauwe further teaches claim 9 of patent ‘180 intercalating drug is a chemotherapeutic agent.
With regard to claim 27, Medina-Kauwe further teaches claim 1 of patent ‘180 adapted to target a type of cell. Medina-Kauwe further teaches claim 20 of patent ‘180 wherein the polypeptide comprises HerPBK10. 
With regard to claim 36, Medina-Kauwe further teaches claim 4 of patent ‘180 wherein the polypeptide comprises a receptor binding domain of heregulin-.alpha. 

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 9757386 ('386). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claims 1-2, Medina-Kauwe teaches claim 8 of patent ‘386 a pharmaceutical composition comprising nanoparticle comprising a polypeptide, a pharmaceutically acceptable carrier or excipient; and wherein the targeting polypeptide comprises a Her segment and a penton base segment. 

Claims 1-2, 8-9, 17-18, 20, 27, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of U.S. Patent No. US 10036009 ('009). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1-2, 8-9, 17-18, 20, 27, and 36, Medina-Kauwe teaches in claim 10 in patent ‘009 a carrier polypeptide comprising a binding domain of a heregulin polynucleotide. Medina-Kauwe further teaches in claim 11 further comprising a polylysine motif. Medina-Kauwe further teaches in claim 12 the carrier polypeptide is complexed to a therapeutic drug. Medina-Kauwe further teaches in claim 13 a carrier polypeptide comprising a penton base. 

Claims 1-2, 4, 8-9, 17-18, 20, 27, and 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US 9850293 ('293). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1-2, 8-9, 17-18, 20, 27, and 36 , Medina-Kauwe teaches claim 1 of patent ‘293 a drug delivery molecule comprising a polypeptide binding domain of heregulin-.alpha., a penton base protein, a positively charged domain bound to a double-stranded nucleic acid molecule, and a chemotherapeutic agent. 
With regard to claim 4, Medina-Kauwe further teaches claim 5 of patent ‘293 wherein the polypeptide comprises from N-terminus to C-terminus a heregulin-a binding domain, a penton base, and a decalysine. 

Claims 1-2, 8-9, 17-18, 20, 27, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 19 of U.S. Patent No. US 10183078 ('078). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claims 1-2, 20, 27, and 36, Medina-Kauwe teaches in claim 1 a nanoparticle composition comprising a drug delivery polypeptide, a payload to allow drug delivery polypeptide, a ligand that targets HER3, a penton base, and a payload binding domain. Medina-Kauwe further teaches in claim 19 wherein the payload binds through electrostatic interactions. 
With regard to claims 8-9 and 17-18, Medina-Kauwe further teaches in claim 17 wherein the payload binding domain comprises a decalysine motif. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642